 

Exhibit 10.1

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of May
8, 2019 (the “Effective Date”), by and between Hospitality Investors Trust,
Inc., a Maryland corporation (the “Company”), and Bruce A. Riggins
(“Executive”).

 

RECITALS:

 

A.        Executive desires to be employed by the Company, and the Company
desires to employ Executive, subject to the terms, conditions and covenants
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and the Company hereby agree as follows:

 

ARTICLE I
EMPLOYMENT

 

1.1       Employment.

 

(a)       During the Employment Term (as defined below), the Company shall
employ Executive, and Executive hereby accepts employment with the Company, upon
the terms and conditions set forth in this Agreement. Effective as of the
Commencement Date (as defined herein), Executive shall serve as Chief Financial
Officer and Treasurer of the Company, reporting to the Company’s Chief Executive
Officer (the “CEO”) and the board of directors of the Company (the “Board”).
Executive shall have the duties, responsibilities and authority as are
customarily associated with such position for a company of similar size and
revenues, as reasonably determined by the Board.

 

(b)       In addition, during the Employment Term (as hereinafter defined),
Executive shall provide advice, consultation and services to any other entities
which control, are controlled by or are under common control with the Company
now or in the future (collectively, “Affiliates”), as may be requested by the
Company, in each case without additional compensation, including with respect to
the boards of directors (or equivalent governing body) of any of the Company's
subsidiaries.

 

1.2       Full Time; Best Efforts. During the Employment Term (as hereinafter
defined), Executive agrees on a full-time basis to perform faithfully,
industriously, and to the best of Executive’s ability, experience, and talents,
all of the duties that may be required by the terms of this Agreement to promote
the business and affairs of the Company and its Affiliates. Notwithstanding the
foregoing, during the Employment Term, Executive shall be permitted to (a) serve
on charitable, civic, educational/academic, professional, community, and/or
industry affairs boards or committees, and, with the prior written consent of
the Board, on the boards of directors or advisory committees of other companies,
and (b) manage personal and family financial affairs, as long as such
activities, individually and in the aggregate, do not materially interfere with
Executive’s duties to the Company.

 

 

 

 

1.3       Location. Executive will be based at the Company’s office in Fairfax,
Virginia, except for travel on the Company’s business as may be reasonably
required in the course of Executive’s duties.

 

ARTICLE II
TERM

 

The initial term of this Agreement shall commence on May 28, 2019 (the
“Commencement Date”) and shall terminate on the first (1st) anniversary of the
Commencement Date (the “Initial Term”), with automatic successive one-year
renewals (each, a Renewal Term”), unless either Executive or the Company
provides ninety (90) days advance written notice of non-renewal prior to such
first anniversary of the Commencement Date or any subsequent anniversary of the
Commencement Date of its or Executive’s desire to terminate this Agreement as of
such anniversary, and subject to earlier termination as provided in Article IV
below. The period of Executive’s employment with the Company after the
Commencement Date is referred to herein as the “Employment Term.”

 

ARTICLE III
COMPENSATION AND BENEFITS

 

3.1       Base Salary. During the Employment Term, the Company shall pay
Executive an annual base salary of $375,000 per annum in cash (the “Annual Base
Salary”). Executive’s Annual Base Salary will be subject to annual review by the
Board or the Compensation Committee of the Board (the “Committee”). The Annual
Base Salary due to Executive hereunder shall be paid in accordance with the
general Company payroll practices.

 

3.2       Annual Incentive Bonus. For each fiscal year during the Employment
Term, beginning with the 2019 fiscal year, Executive will be eligible for an
annual bonus (the “Annual Bonus”) under the Company’s annual bonus program. The
Annual Bonus for the 2019 fiscal year will be prorated. Executive’s target
Annual Bonus will be 75% of the Annual Base Salary (the “Target Bonus”),
Executive’s threshold Annual Bonus will be 50% of the Annual Base Salary, and
Executive’s maximum Annual Bonus will be 150% of the Annual Base Salary;
provided, however, that Executive’s Annual Bonus for the 2019 fiscal year will
be no less than $200,000. The actual amount payable in respect of the Annual
Bonus for any fiscal year will be determined by the Board or the Committee in
its sole discretion based on the achievement of individual and Company
performance goals previously established by the Board or the Committee after
consultation with the CEO; provided, however, that Executive’s Annual Bonus for
the 2019 fiscal year will be prorated to reflect Executive’s partial year of
service, but will be no less than $200,000. The criteria for such performance
goals will be established annually after discussion with the CEO. The Annual
Bonus will be paid no later than February 15 in the first quarter of the year
following the year to which the Annual Bonus relates, subject to Executive’s
continued employment through the date of payment, except as otherwise provided
herein.

 

3.3       Long Term Incentive Awards. During the Employment Term, Executive will
be eligible to participate in the Company’s Long-Term Incentive Program (“LTIP”)
in accordance with the terms of the LTIP and the Company’s Employee and Director
Incentive Restricted Share Plan (as amended and/or restated, the “Restricted
Share Plan”). The terms of awards granted under the LTIP will be as set forth in
individual award agreements between the Company and Executive and the Restricted
Share Plan.

 

 2 

 

 

The LTIP will consist of annual awards (the “LTIP Annual Award”) of a number of
RSUs that vest based on Executive’s continued employment through each applicable
vesting date and/or satisfaction of performance criteria established by the
Board or the Committee, in each case as determined in the Board’s or the
Committee’s sole discretion. For each fiscal year beginning with the 2019 fiscal
year, Executive will have a target LTIP Annual Award of $500,000. The actual
number of RSUs comprising the LTIP Annual Award for any fiscal year will be
determined by the Board or the Committee in its sole discretion based on the
achievement of Company performance goals established by the Board or the
Committee after consultation with the CEO; provided, however, that Executive’s
LTIP Annual Award for the 2019 fiscal year will be prorated to reflect
Executive’s partial year of service, but will have a value of no less than
$350,000. The target LTIP Annual Award for each year will be determined by
dividing the target LTIP Annual Award amount by the most recent net asset value
per share of Company common stock as of the date the LTIP Annual Award is
granted. The LTIP Annual Award for each fiscal year beginning with the 2019
fiscal year will be granted no later than February 15 in the first quarter of
the year following the year to which the LTIP Annual Award relates, subject to
continued employment through the date of grant.

 

3.4       Employee Benefits. Executive will be eligible to participate in such
employee benefit plans, and to receive such other fringe benefits, as the
Company may in its sole discretion make available to its employees, subject to
all present and future terms and conditions of such benefit plans and its
policies and practices.

 

3.5       Vacation. Executive will be eligible for paid vacation in accordance
with the Company’s policies (including the Company’s policies on accrual and
carry-over), as may be in effect from time to time for its executives generally
and consistent with the needs of the Company’s business; provided that Executive
will be entitled to paid vacation of no less than twenty (20) business days per
year.

 

3.6       Business Expenses. The Company shall reimburse Executive for all
reasonable and customary business expenses incurred by him in accordance with
Company policies for executives generally. Executive shall provide the Company
with supporting documentation and other substantiation of reimbursable expenses
as may be required by the Company to conform to Internal Revenue Service or
other requirements.

 

3.7       Indemnification; Liability Insurance: The Company agrees to indemnify
Executive and hold Executive harmless to the fullest extent permitted by
applicable law and the by-laws of the Company against and in respect to any and
all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys' fees), losses, and damages resulting from
Executive’s good faith performance of Executive’s duties and obligations with
the Company. The Company shall cover Executive under any directors and officers
liability programs, including without limitation, insurance, that may be in
force both during and, while potential liability exists, after the Employment
Term in the same amount and to the same extent as the Company covers its other
officers and directors.

 

 3 

 

 

ARTICLE IV

TERMINATION

 

4.1       Termination. The employment of Executive may be terminated as follows:

 

(a)       By the Company for Cause (as hereinafter defined) immediately upon
written notice of such termination to Executive;

 

(b)       By the Company without Cause (as hereinafter defined) upon thirty (30)
days’ prior written notice to Executive (or any later date specified in such
written notice of termination);

 

(c)       By Executive for Good Reason (as hereinafter defined); provided,
however, that Good Reason shall not exist unless (i) Executive shall have
delivered written notice to the Board within ninety (90) days of the initial
occurrence of such event constituting Good Reason, and (ii) the Board fails to
remedy the circumstances giving rise to Executive’s notice within thirty (30)
days of receipt of notice. Executive shall terminate his employment at a time
reasonably agreed with the Company, but in any event within one hundred fifty
(150) days from the initial occurrence of the event constituting Good Reason.
For purposes of Good Reason, the Company shall be defined to include any
successor to the Company which has assumed the obligations of the Company
through a merger, acquisition, stock purchase, asset purchase or otherwise;

 

(d)       By Executive without Good Reason (as hereinafter defined); provided,
however, that any such termination by Executive without Good Reason shall only
be effective upon not less than thirty (30) days’ advance written notice to the
Company (which the Company may, in its sole discretion, make effective earlier
than any notice date);

 

(e)       By Executive or by the Company upon expiration following non-renewal
of the Employment Term, in each case, due to a notice of non-renewal of the
Employment Term pursuant to Article II of this Agreement;

 

(f)        By the Company or the Executive upon not less than thirty (30) days’
advance written notice as the result of Executive’s Disability (as hereinafter
defined); or

 

(g)       Automatically, without the action of either party, upon the death of
Executive.

 

4.2       Definitions of Termination Terms. For the purpose of this Agreement:

 

(a)       “Cause” shall mean any of the following: (i) Executive’s gross
negligence or willful misconduct in connection with the performance of duties,
which gross negligence or willful misconduct continues for fifteen (15) calendar
days following Executive’s receipt of written notice of such gross negligence or
willful misconduct, with such detail as sufficient to apprise Executive of the
nature and extent of such negligence or misconduct; provided, however, that the
third notice to Executive of such gross negligence or willful misconduct shall
constitute Cause without any opportunity for Executive to cure; (ii) conviction
of a felony; (iii) conviction of any other criminal offense involving an act of
dishonesty or moral turpitude; or (iv) a material breach of any term of any
employment, consulting or other services, confidentiality, intellectual property
or non-competition agreements, if any, between Executive and the Company, which,
if such breach is curable, such breach is not cured within fifteen (15) calendar
days following Executive’s receipt of written notice of such breach, with such
detail as sufficient to apprise Executive of the nature and extent of such
breach.

 

 4 

 

 

(b)       By the Company “without Cause” shall mean a termination of Executive’s
employment by the Company other than for Cause, but excluding, for the avoidance
of doubt, a termination by the Company due to Executive’s Disability or death or
for Good Reason.

 

(c)       By Executive for “Good Reason” shall mean a termination of Executive’s
employment by Executive for any of the following events (to the extent not
cured) without Executive’s consent: (i) the assignment to Executive of
substantial duties or responsibilities inconsistent with Executive’s position at
the Company, or any other action by the Company which results in a substantial
diminution of Executive’s duties or responsibilities; (ii) a requirement that
Executive work principally from a location that is thirty (30) miles further
from the Executive’s residence than the Company’s office described above; (iii)
a material reduction in Executive’s aggregate Annual Base Salary and other
compensation (including the Target Bonus amount) taken as a whole, excluding any
reductions caused by the failure to achieve performance targets; or (iv) any
material breach by the Company of this Agreement or any other material agreement
between the Company and Executive.

 

(d)       For purposes of this Agreement, “Disability” shall mean such physical
or mental impairment as would render Executive unable to perform each of the
essential duties of Executive’s position by reason of a medically determinable
physical or mental impairment which is potentially permanent in character or
which can be expected to last for a continuous period of not less than twelve
(12) months. Notwithstanding the foregoing, with respect to any payment under
this Agreement that is triggered upon a Disability and that constitutes
“non-qualified deferred compensation” subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and regulations issued thereunder
(collectively, “Section 409A”), such payment shall not be made until the
earliest of: (A) Executive’s “disability” within the meaning of Section
409A(a)(2)(C)(i) or (ii) of the Code, (B) the Participant's “separation from
service” within the meaning of Section 409A of the Code and (C) the date such
amount would otherwise be made pursuant to the terms of this Agreement.

 

(e)       “Change in Control” shall have the meaning set forth in the Restricted
Share Plan.

 

4.3       Benefits Following Termination of Executive.

 

(a)       Termination by Company for Cause; Termination by Executive without
Good Reason; Termination Upon Expiration Following Non-Renewal of the Employment
Term by the Executive. If Executive’s employment hereunder and this Agreement is
terminated by the Company for Cause, by Executive without Good Reason or upon
expiration following non-renewal of the Employment Term by the Executive, the
Company will pay Executive only:

 

 5 

 

 

(i)        any Annual Base Salary that has been accrued but not paid as of the
date of termination, payable within thirty (30) days of the date of such
termination;

 

(ii)       any unpaid business expenses incurred by Executive prior to the date
of termination that may be reimbursed pursuant to this Agreement, payable in
accordance with Section 3.6;

 

(iii)      any accrued and unused vacation days as of the date of such
termination, in accordance with Company policy;

 

(iv)      continued access to insurance benefits to the extent required by
applicable law; and

 

(v)       any accrued and vested benefits required to be provided by the terms
of any Company-sponsored benefit plans or programs, payable in accordance with
the applicable terms of such plans or programs and in accordance with applicable
law (collectively, Section 4.3(a)(i) through 4.3(a)(v), including timing of
payments, shall be hereafter referred to as the “Accrued Amounts”);

 

Except as otherwise provided in the applicable award agreement, any and all
outstanding equity awards granted pursuant to the LTIP (the “Equity Awards”)
which have not vested shall immediately be forfeited by Executive upon a
termination pursuant to this Section 4.3(a).

 

(b)       Termination as a result of Executive’s Death or Disability. If
Executive’s employment hereunder and this Agreement is terminated as a result of
Executive’s Disability or as a result of Executive’s death, the Company will pay
or provide Executive (i) the Accrued Amounts (which amounts shall be paid at the
same time such amounts would otherwise be paid pursuant to Section 4.3(a)
hereof), together with any benefits required to be paid or provided in the event
of Executive’s death or Disability under applicable law, (ii) any Annual Bonus
that has been accrued but not yet paid with respect to any fiscal year ending on
or preceding the date of termination, which amount shall be paid at the same
time it otherwise would be provided pursuant to Section 3.2 hereof (the “Earned
Bonus”), and (iii) an amount equal to the Target Bonus, multiplied by a
fraction, the numerator of which is the number of days in the current year up to
the date of termination and the denominator of which is 365, payable at the same
time that annual bonuses for the fiscal year of termination would otherwise be
provided pursuant to Section 3.2 hereof. In addition, if Executive’s employment
is terminated as a result of Executive’s Disability or as a result of
Executive’s death, any outstanding Equity Awards which have not yet vested but
that would have become vested within the one-year period beginning on the date
of termination and ending on the anniversary of the termination date if
Executive had continued to be employed by the Company during such time shall
immediately vest and shall no longer be subject to forfeiture.

 

 6 

 

 

(c)       Termination by Company without Cause; Termination by Executive for
Good Reason; Termination Upon Expiration Following Non-Renewal of the Employment
Term by the Company. Except as set forth in Section 4.3(d), if Executive’s
employment hereunder and this Agreement is terminated (x) by the Company without
Cause (y) by Executive for Good Reason or (z) upon expiration following
non-renewal of the Employment Term by the Company, the Company will pay
Executive:

 

(i)        the Accrued Amounts (which amounts shall be paid at the same time
such amounts would be paid pursuant to Section 4.3(a) hereof);

 

(ii)       the Earned Bonus, which amount shall be paid at the same time it
would otherwise be provided pursuant to Section 4.3(b) hereof;

 

(iii)      a pro-rata Annual Bonus for the fiscal year in which the date of
termination occurs, equal to the Annual Bonus that Executive would have earned
determined based on actual performance for the full fiscal year, multiplied by a
fraction, the numerator of which is the number of days in the current year up to
the date of termination and the denominator of which is 365, payable at the same
time that annual bonuses for the fiscal year of termination would otherwise be
provided pursuant to Section 3.2 hereof (the “Pro-Rata Bonus”);

 

(iv)      an aggregate amount equal to the sum of (I) the Annual Base Salary, at
the rate in effect immediately before Executive’s termination, plus (II) the
greater of (A) the Annual Bonus paid to Executive in the most recently completed
fiscal year preceding the date of termination and (B) the average Annual Bonus
paid to Executive for the three most recently completed fiscal years preceding
the date of termination (provided that if Executive is not employed for the
first fiscal year through the date of the annual bonus payment, the bonus amount
in (II) shall equal the Target Bonus, and provided further that, if Executive is
only employed for two fiscal years, the bonus amount in (B) shall equal the
average Annual Bonus paid to Executive for the two most recently completed
fiscal years preceding the date of termination) payable in equal payments over a
12-month period (the “Severance Period”) in accordance with the Company’s pay
practices (the sum of (I) and (II), the “Severance Amount”);

 

(v)       continued payment or reimbursement by the Company for Executive’s
life, disability (if any), dental and health insurance coverage, on a monthly
basis, for the entirety of the Severance Period, to the same extent that the
Company paid for such coverage immediately prior to the termination of
Executive’s employment and subject to the eligibility requirements and other
terms and conditions of such insurance coverage; provided, that with respect to
health insurance coverage, such payment or reimbursement may be conditioned on
Executive’s timely election to receive continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), for so long as
Executive is eligible for such coverage; and

 

(vi)      any outstanding Equity Awards which have not yet vested shall
immediately vest and shall no longer be subject to forfeiture.

 

 7 

 

 

(d)       Termination by the Company without Cause, Termination by Executive for
Good Reason or Termination Upon Expiration Following Non-Renewal of the
Employment Term by the Company within 12 Months after a Change in Control. If
Executive’s employment hereunder and this Agreement is terminated (x) by the
Company without Cause, (y) by Executive for Good Reason or (z) upon expiration
following non-renewal of the Employment Term by the Company, in each case,
within twelve (12) months following a Change in Control, then the Company will
pay Executive:

 

(i)        the Accrued Amounts (which amounts shall be paid at the same time
such amounts would be paid pursuant to Section 4.3(a) hereof);

 

(ii)       the Earned Bonus and the Pro-Rata Bonus, which amounts shall be paid
at the same times they would otherwise be provided pursuant to Section 4.3(c)
hereof; and

 

(iii)      two-times (2.0x) the Severance Amount payable in a single lump sum
within sixty (60) days following the date of termination;

 

(iv)      continued payment or reimbursement by the Company for Executive’s
life, disability (if any), dental and health insurance coverage, on a monthly
basis, for twenty-four (24) months (the “CIC Continuation Period”) following
termination, to the same extent that the Company paid for such coverage
immediately prior to the termination of Executive’s employment and subject to
the eligibility requirements and other terms and conditions of such insurance
coverage; provided, that with respect to health insurance coverage, such payment
or reimbursement may be conditioned on Executive’s timely election to receive
continuation coverage pursuant to COBRA, for so long as Executive is eligible
for such coverage; and provided, further, that if and only to the extent that
the Company is unable to continue to cover Executive under its group health
plans without adverse tax consequences to the Company and Executive, then the
Company shall pay Executive, on a monthly basis, an amount equal to the full
COBRA premium for coverage under its group health plans, less the portion of
such monthly premium Executive would have paid as an active employee had his
employment continued, until the earlier of (x) the end of the CIC Continuation
Period and (y) the date on which Executive becomes eligible to receive group
health benefits from subsequent employment; and

 

(v)       any outstanding Equity Awards which have not yet vested shall
immediately vest and shall no longer be subject to forfeiture.

 

Payment of the amounts set forth in this Section 4.3(d) shall be in lieu of any
payments that would otherwise be payable under Section 4.3(c).

 

 8 

 

 

4.4       Release. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to Section 4.3(b),
(c), or (d) (other than the Accrued Amounts) (collectively, the “Severance
Benefits”) shall be conditioned upon Executive’s timely delivery to the Company
of a fully effective and non-revocable release of claims in favor of the Company
substantially in the form attached hereto as Exhibit A, with such changes
thereto as the Company determines are required for the agreement to comply with
applicable law (the “Release”), on or before the sixtieth (60th) day following
the date of termination of employment. Notwithstanding anything herein to the
contrary, with respect to any payment of the Severance Benefits that constitutes
“nonqualified deferred compensation” for purposes of Section 409A and that is
subject to the foregoing Release that is (a) paid in installments that would
otherwise commence prior to the sixtieth (60th) day after the date of
termination, the first payment of any such payment shall be made on the sixtieth
(60th) day after the date of termination, and will include payment of any
amounts that were otherwise due prior thereto, or (b) paid in a lump sum that
would otherwise be paid prior to the sixtieth (60th) day after the date of
termination, such payment shall be made on the sixtieth (60th) day after the
date of termination.

 

4.5       Other Obligations. Upon any termination of Executive’s employment with
the Company, Executive shall promptly resign from any position with the Company
or any Affiliate of the Company (including as an officer, director and/or
fiduciary), and Executive shall confirm the foregoing by submitting to the
Company and/or its Affiliates in writing a confirmation of Executive’s
resignation(s) in a form satisfactory to the Company.

 

4.6       No Duty to Mitigate; Offset. Executive shall be under no duty to seek
other employment or take any other action by way of mitigation of severance
payments or benefits. Payments or benefits will not be reduced by any
compensation earned by Executive as a result of employment by another employer.
Notwithstanding the foregoing, such amounts shall be subject to offset for any
amounts owed by Executive to the Company or any Affiliate of the Company by
reason of any contract, agreement, promissory note, advance, failure to return
Company property or loan document; provided, further, any such offset shall not
be permitted against any payments of “nonqualified deferred compensation” for
purposes of Section 409A to the extent such offset would cause a violation of or
result in adverse tax consequences to Executive under Section 409A.

 

4.7       No Other Benefits. Payments and benefits provided in Section 4.3 shall
be in lieu of any termination or severance payments or benefits for which
Executive may be eligible under any of the plans, policies or programs of the
Company or under the Worker Adjustment Retraining Notification Act of 1988 or
any similar state statute or regulation.

 

ARTICLE V
COVENANTS

 

5.1       General. Executive acknowledges that the covenants set forth in this
Article V are reasonable in scope and essential to the preservation of the
business and the goodwill of the Company, and are consideration for the amounts
to be paid to Executive hereunder. Executive also acknowledges that the
enforcement of the covenants set forth in this Article V will not preclude
Executive from being gainfully employed in a reasonably comparable position.

 

5.2       Cooperation. During the Employment Term and thereafter, Executive will
reasonably cooperate with the Company and its Affiliates and representatives in
connection with any action, investigation, proceeding, litigation or otherwise
involving the Company and any Affiliates with regard to matters in which
Executive has knowledge as a result of his employment. The Company will
reimburse Executive for the reasonable out-of-pocket expenses incurred in
connection with such cooperation.

 

 9 

 

 

5.3       Non-Disclosure of Confidential Information. Executive hereby
acknowledges and agrees that the duties and services to be performed by
Executive under this Agreement are special and unique and that as a result of
his employment by the Company hereunder Executive has developed over time and
will acquire, develop and use information of a special and unique nature and
value that is not generally known to the public or to the Company’s industry,
including but not limited to, certain records, secrets, documentation, software
programs, price lists, ledgers and general information, employee records,
mailing lists, shareholder lists, tenant lists and profiles, prospective
customer, acquisition candidate or tenant lists, accounts receivable and payable
ledgers, financial and other records of the Company or its Affiliates,
information regarding its shareholders, tenants or joint venture partners, and
other similar matters (all such information being hereinafter referred to as
“Confidential Information”). Executive further acknowledges and agrees that the
Confidential Information is of great value to the Company and that the
restrictions and agreements contained in this Agreement are reasonably necessary
to protect the Confidential Information and the goodwill of the Company and the
Affiliates. Accordingly, Executive hereby agrees that:

 

(a)       Executive will not, during Executive’s employment or any time
thereafter, directly or indirectly, except in connection with Executive’s
performance of his duties under this Agreement, or as otherwise authorized in
writing by the Company for the benefit of the Company or any Affiliate, divulge
to any person, firm, corporation, limited liability company, partnership or
organization, or any affiliated entity (hereinafter referred to as “Third
Parties”), or use or cause or authorize any Third Parties to divulge or use, the
Confidential Information, except as required by law; and

 

(b)       Upon the termination of Executive’s employment for any reason
whatsoever, Executive shall deliver or cause to be delivered to the Company any
and all Confidential Information, including drawings, notebooks, keys, data and
other documents and materials belonging to the Company or its Affiliates which
is in his possession or under his control relating to the Company or its
Affiliates, regardless of the medium upon which it is stored, and will deliver
to the Company upon termination, any other property of the Company or its
Affiliates which is in his possession or under his control.

 

(c)       Notwithstanding the foregoing, Executive shall not be prohibited from
disclosing Confidential Information to the extent required or permitted by law
or regulation, or pursuant to an order of a court of competent jurisdiction or
governmental agency as so required by such order, provided that the disclosure
does not exceed that which is required or permitted by law or regulation and
provided further that Executive shall first notify the Company of such order and
afford the Company the opportunity to seek a protective order relating to such
disclosure. The Executive hereby agrees to notify the Company immediately if it
learns of any use or disclosure of any Confidential Information in violation of
the terms hereof. In addition, notwithstanding anything herein or otherwise to
the contrary, nothing in this Agreement or otherwise shall prohibit Executive
from reporting possible violations of federal law or regulation to any
governmental agency or entity or self-regulatory organization, including but not
limited to, the Department of Justice, the Securities and Exchange Commission,
Congress and any agency Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation (it
being understood that Executive does not need the prior authorization of the
Company to make any such reports or disclosures or to notify the Company that
Executive has made such reports or disclosures).

 

 10 

 

 

5.4       Covenant Not to Compete. Executive hereby covenants and agrees that,
except as permitted by the Company, during the Employment Term, and only if
Executive receives any Severance Benefits, during the Restricted Period,
Executive shall not, directly or indirectly compete with the Company or its
Affiliates. For purposes of this Agreement, Executive will be considered to be
competing if he, directly or indirectly, either as a principal, agent, employee,
employer, stockholder, partner or in any other capacity whatsoever in the United
States, engages or assists others to engage, in whole or in part, for any
Competing Business. For purposes of this Agreement, “Restricted Period” shall
mean the twelve (12) month period following Executive’s termination of
employment for any reason. For purposes of this Agreement, a “Competing
Business” is an entity, trade or business that primarily owns select service or
limited service hotels that competes directly with (a) the business that the
Company engaged in during the period of Executive’s employment with the Company,
currently acquiring, owning and renovating premium-branded, select-service
hotels in the upscale and upper midscale segment of the United States lodging
industry, and any other line of business that the Company engaged in at the time
of Executive’s separation from the Company or (b) any product, service or
business as to which the Company or any of its Affiliates have actively begun
preparing to develop at the time of Executive’s separation from the Company.

 

5.5       Non-Solicitation of Employees. Executive hereby covenants and agrees
that, except as permitted by the Company, during the Employment Term, and during
the Restricted Period, Executive will not, except in furtherance of his duties
during the Employment Term, directly or indirectly solicit, induce, influence or
attempt to solicit, induce or influence any employee of the Company or its
Affiliates (including any individual employed by the Company at any point during
the six (6) months prior to such hiring) to terminate the employment of such
person with the Company or its Affiliates or hire any such employee (other than
general solicitations and job postings not specifically targeted to any such
employee, but in any event, subject to the restriction on hiring any employee
who responds thereto).

 

5.6       Non-Solicitation of Clients/Investors. Executive hereby covenants and
agrees that, except as permitted by the Company, during the Employment Term, and
during the Restricted Period, Executive shall not, except in furtherance of his
duties during the Employment Term, solicit any (a) client of the Company to whom
the Company had provided services at any time during Executive's employment with
the Company in any line of business that the Company conducts as of the
termination of Executive's employment or that the Company is actively
soliciting, for the purpose of marketing or providing any service competitive
with any service then offered by the Company or (b) investor in the Company, any
of its Affiliates or any of their investment vehicles for the purpose of causing
such investor to terminate or diminish its investment in or with the Company,
any of its Affiliates or any of their investment vehicles or to divert or
otherwise cease to make a new investment in the Company, any of its Affiliates
or any of their investment vehicles. Additionally, during the Restricted Period,
Executive agrees not to encourage any client of the Company to materially reduce
the amount of business conducted with the Company or its Affiliates or in any
way interfere with the relationship between any such client and the Company or
its Affiliates (which interference may be expected to cause significant and
meaningful monetary damage to the Company or its Affiliates), other than general
advertisements and marketing not specifically targeted to any such person.

 

 11 

 

 

5.7       Non-Disparagement. Executive hereby covenants and agrees that during
the Employment Term, and during the Restricted Period, Executive will not, nor
will he induce others to, disparage the Company or its Affiliates or their past
and present officers, directors, employees or products. The Company hereby
covenants and agrees that during the Restricted Period it will instruct its
Board and senior executive officers to not, nor induce others to, disparage
Executive. Nothing in this Section 5.7 will prohibit either party from (a)
disclosing that Executive is no longer employed by the Company, (b) responding
truthfully to any governmental investigation, legal process or inquiry related
thereto, or (c) making a good faith rebuttal of the other party’s untrue or
misleading statement.

 

5.8       Remedies.

 

(a)       Injunctive Relief. Executive expressly acknowledges and agrees that
the business of the Company is highly competitive and that a violation of any of
the Executive’s covenants under Article V would cause immediate and irreparable
harm, loss and damage to the Company or an Affiliate not adequately compensable
by a monetary award. Executive further acknowledges and agrees that the time
periods and territorial areas provided for herein are the minimum necessary to
adequately protect the business of the Company, the enjoyment of the
Confidential Information and the goodwill of the Company. Without limiting any
of the other remedies available to the Company at law or in equity, or the
Company’s right or ability to collect money damages, Executive agrees that any
actual or threatened violation of any of the provisions of Article V may be
immediately restrained or enjoined by any court of competent jurisdiction, and
that a temporary restraining order or emergency, preliminary or final injunction
may be issued in any court of competent jurisdiction, without notice and without
bond.

 

(b)       Enforcement. Executive expressly acknowledges and agrees that the
provisions of Article V shall be enforced to the fullest extent permissible
under the laws and public policies in each jurisdiction in which enforcement
might be sought. Accordingly, if any particular portion of Article V shall ever
be adjudicated as invalid or unenforceable, or if the application thereof to any
party or circumstance shall be adjudicated to be prohibited by or invalidated by
such laws or public policies, such section or sections shall be: (i) deemed
amended to delete therefrom such portions so adjudicated; or (ii) modified as
determined appropriate by such a court, such deletions or modifications to apply
only with respect to the operation of such section or sections in the particular
jurisdictions so adjudicating on the parties and under the circumstances as to
which so adjudicated.

 

 12 

 

 

ARTICLE VI
MISCELLANEOUS

 

6.1       Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered: (i) when
delivered personally or by commercial messenger; (ii) one (1) business day
following deposit with a recognized overnight courier service; provided such
deposit occurs prior to the deadline imposed by such service for overnight
delivery; (iii) when transmitted, if sent by facsimile copy, provided
confirmation of receipt is received by sender and such notice is sent by an
additional method provided hereunder, in each case above provided such
communication is addressed to the intended recipient thereof as set forth below:

 

To Executive:   At Executive’s address as may from time to time be on file with
the Company.     To the Company: Park Avenue Tower, 65 East 55th Street, Suite
801, New York, NY 10022.

 

Any party may change its address for purposes of this Section 6.1 by giving the
other party written notice of the new address in the manner set forth above.

 

6.2       Entire Agreement; Amendments, Etc. This Agreement contains the entire
agreement and understanding of the parties hereto, and supersedes all prior
agreements and understandings relating to the subject matter thereof. No
modification, amendment, waiver or alteration of this Agreement or any provision
or term hereof shall in any event be effective unless the same shall be in
writing, executed by both parties hereto, and any waiver so given shall be
effective only in the specific instance and for the specific purpose for which
given.

 

6.3       Benefit. This Agreement shall be binding upon, and inure to the
benefit of, and shall be enforceable by, the heirs, successors and legal
representatives of Executive and the successors, assignees and transferees of
the Company and its current or future Affiliates. This Agreement or any right or
interest hereunder may not be assigned by Executive.

 

6.4       No Waiver. No failure or delay on the part of any party hereto in
exercising any right, power or remedy hereunder or pursuant hereto shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or pursuant thereto.

 

6.5       Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law but, if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. If any part of any
covenant or other provision in this Agreement is determined by a court of law to
be overly broad thereby making the covenant unenforceable, the parties hereto
agree, and it is their desire, that the court shall substitute a judicially
enforceable limitation in its place, and that as so modified the covenant shall
be binding upon the parties as if originally set forth herein.

 

6.6       Construction. The headings in this Agreement are intended to be for
convenience and reference only, and shall not define or limit the scope, extent
or intent or otherwise affect the meaning of any portion hereof. With respect to
words used in the Agreement, the singular form shall include the plural form,
the masculine gender shall include the feminine gender, and vice versa, as the
context requires. Unless otherwise expressly provided, the word “including” does
not limit the preceding words or terms.

 

 13 

 

 

6.7       Governing Law. The parties agree that this Agreement shall be governed
by, interpreted and construed in accordance with the internal laws of the State
of New York without regard to its conflicts of law provisions.

 

6.8       Arbitration Agreement. In the event of any dispute under the
provisions of this Agreement, other than as set forth in Section 5.8 of this
Agreement and/or a dispute in which the primary relief sought is an equitable
remedy such as an injunction, the parties shall be required to have the dispute,
controversy or claim settled by arbitration in New York, New York in accordance
with the Employment Arbitration Rules and Mediation Procedures then in effect of
the American Arbitration Association, before an arbitrator agreed to by both
parties. If the parties cannot agree upon the choice of arbitrator, the Company
and Executive will each choose an arbitrator. The two arbitrators will then
select a third arbitrator who will serve as the actual arbitrator for the
dispute, controversy or claim. Any award entered by the arbitrators shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. Each party shall be responsible
for its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses) and shall share the fees of the
American Arbitration Association.

 

6.9       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.

 

6.10     No Presumption Against Drafter. Each of the parties hereto has jointly
participated in the negotiation and drafting of this Agreement. In the event an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by each of the parties hereto and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any provisions of this Agreement.

 

6.11     Recitals. The Recitals set forth above are hereby incorporated in and
made a part of this Agreement by this reference.

 

6.12     Clawback. If the Company is required to restate any of its financial
statements, then the Board may seek to recover or require reimbursement of any
excess incentive compensation made to Executive, to the extent required by (and
in accordance with) applicable law and/or Company policy.

 

6.13     Taxes. The Company may withhold from any amounts payable to Executive
under this Agreement all federal, state, city or other taxes that the Company
reasonably determines are required to be withheld pursuant to any applicable law
or regulation.

 

 14 

 

 

6.14     Code Sections 280G/4999. Notwithstanding anything set forth herein to
the contrary, if any payment or benefit Executive would receive from the Company
pursuant to this Agreement or otherwise (“Payment”) would constitute a
“parachute payment” within the meaning of Section 280G of the Code and, but for
this Section 6.14, would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the amounts constituting Payments which would
otherwise be payable to or for the benefit of Executive shall be reduced to the
extent necessary to the Revised Amount. The “Revised Amount” shall be either (a)
or (b), whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the payment may be subject to the Excise Tax and where: (a)
is the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax and (b) is the full, unreduced, total
Payment. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment is reduced to the amount in clause
(a) above, unless to the extent permitted by Code Sections 280G and 409A
Executive designates another order, the reduction shall occur in the following
order: (i) cash payments shall be reduced first and in reverse chronological
order such that the cash payment owed on the latest date following the
occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (ii) accelerated vesting of equity awards shall be
cancelled/reduced next and in the reverse order of the date of grant for such
equity awards (i.e., the vesting of the most recently granted stock awards will
be reduced first), with full-value awards reduced before any stock option or
stock appreciation rights are reduced; and (iii) employee benefits shall be
reduced last and in reverse chronological order such that the benefit owed on
the latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced. Except as set forth in the next
sentence, all determinations to be made under this Section 6.14 shall be made by
the Company’s independent registered public accounting firm, which accounting
firm shall provide its determinations and any supporting calculations and
documentation to the Company and Executive promptly after the change in
ownership or effective control of the Company or ownership of a substantial
portion of the Company’s assets (within the meaning of Code Section 280G). Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive. The costs and expenses of
the accounting firm shall be borne by the Company.

 

 15 

 

 

6.15     Code Section 409A. Although the Company does not guarantee the tax
treatment of any payments or benefits provided under this Agreement, it is
intended that this Agreement will comply with, or be exempt from, Section 409A
to the extent the Agreement (or any benefit or payment provided hereunder) is
subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed on the date of his “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered non-qualified
deferred compensation under Section 409A payable on account of a “separation
from service” that is required to be delayed pursuant to Section 409A(a)(2)(B)
of the Code (after taking into account any applicable exceptions to such
requirement), such payment or benefit shall be made or provided on the date that
is the earlier of (i) the expiration of the six-month period measured from the
date of Executive’s “separation from service,” or (ii) the date of Executive’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 6.15 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to Executive in a lump sum and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
Notwithstanding any provision of this Agreement to the contrary, for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
deferred compensation under Section 409A, references to Executive’s “termination
of employment” (and corollary terms) with the Company shall be construed to
refer to Executive’s “separation from service” (within the meaning of Treas.
Reg. Section 1.409A-1(h)) with the Company. With respect to any reimbursement or
in-kind benefit arrangements of the Company and its Affiliates that constitute
deferred compensation for purposes of Section 409A, except as otherwise
permitted by Section 409A, the following conditions shall be applicable: (i) the
amount eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year (provided, that, this clause (i) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Code Section
105(b) solely because such expenses are subject to a limit related to the period
the arrangement is in effect), (ii) any reimbursement must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred, and (iii) the right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit. Whenever payments
under this Agreement are to be made in installments, each such installment shall
be deemed to be a separate payment for purposes of Section 409A. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty (30) days following
the date of termination”), the actual date of payment within the specified
period shall be within the sole discretion of the Company. Notwithstanding
anything herein, Executive shall be responsible for payment of any applicable
personal tax liabilities associated with the receipt of income or benefits
pursuant to this Agreement.

 

[The remainder of this page intentionally left blank]

 

 16 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.

 

  HOSPITALITY INVESTORS TRUST, INC.       By: /s/ Jonathan P. Mehlman   Name:
Jonathan P. Mehlman   Its: President and Chief Executive Officer

 

  EXECUTIVE       By:   /s/ Bruce A. Riggins   Name: Bruce A. Riggins

 

 

 

 

Exhibit A

GENERAL RELEASE AND WAIVER AGREEMENT

 

This General Release and Waiver Agreement (the “General Release”) is made as of
the ___ day of __________, 20__ between Hospitality Investors Trust, Inc. (the
“Company”) and [___] (the “Executive”).

 

WHEREAS, Executive and the Company entered into an Employment Agreement dated as
of [___], 2019 (the “Employment Agreement”), that provides for certain
compensation and severance amounts upon his termination of employment and to
which this form of General Release is appended and made a part thereof; and

 

WHEREAS, Executive has agreed, pursuant to the terms of the Employment
Agreement, to execute a release and waiver in the form set forth in this General
Release in consideration of the Company’s agreement to provide the compensation
and severance amounts upon his termination of employment set out in the
Employment Agreement; and

 

WHEREAS, Executive’s employment has been terminated [by the Company without
Cause] [by Executive for Good Reason] [upon expiration following non-renewal of
the Employment Term by the Company] [as a result of Executive’s
[death][Disability]] (as defined in the Employment Agreement) effective as of
____________, ___ (the “Termination Date”); and

 

WHEREAS, the Company and Executive desire to settle all rights, duties and
obligations between them, including without limitation all such rights, duties,
and obligations arising under the Employment Agreement or otherwise out of
Executive’s employment by the Company and the termination of Executive’s
employment with the Company.

 

NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the parties agree
as follows:

 

1.       TERMINATION. Executive acknowledges that his last date of employment
with the Company was the Termination Date. Executive acknowledges that the
Termination Date was the termination date of his employment for purposes of
participation in and coverage under all benefit plans and programs sponsored by
or through the Company or any of its affiliates and that the Company and its
affiliates will have no obligation to rehire Executive, or to consider him for
employment, after the Termination Date. Executive further acknowledges and
agrees that, effective as of the Termination Date, Executive resigned as an
officer of the Company and any of its affiliates and from all boards,
committees, positions and offices with the Company and any of its affiliates and
from any such positions held with any other entities at the direction or request
of the Company or any of its affiliates. Executive agrees to promptly execute
and deliver such other documents as the Company will reasonably request to
evidence such resignations. In addition, Executive agrees and acknowledges that
the Termination Date was the date of his termination from all other offices,
positions, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, the Company or any of its affiliates.

 

 

 

 

2.       SEVERANCE. Assuming Executive executes this General Release and does
not revoke it within the time specified in Paragraph 8 below then, subject to
Paragraph 4 below, Executive will be entitled to the severance provided under
Section 4.3[__] of the Employment Agreement in accordance with the terms and
conditions set forth therein (the “Severance Benefits”). Executive acknowledges
and agrees that the Severance Benefits exceed any payment, benefit, or other
thing of value to which Executive might otherwise be entitled under any policy,
plan or procedure of the Company or any of its affiliates and/or any agreement
between Executive and the Company or any of its affiliates.

 

3.       RELEASE. In consideration for the Severance Benefits:

 

(a)       Executive, on behalf of himself and anyone who could make a claim on
his behalf (including but not limited to his heirs, executors, administrators,
trustees, legal representatives, successors and assigns) (hereinafter referred
to collectively as “Releasors”), knowingly and voluntarily fully and
unconditionally forever releases, acquits and discharges the Company, and any
and all of its past and present owners, parents, affiliated entities, divisions,
subsidiaries and each of their respective past, present and future stockholders,
members, predecessors, successors, assigns, managers, agents, directors,
officers, employees, representatives, attorneys, trustees, assets, employee
benefit plans or funds and plan fiduciaries, any of its or their successors and
assigns, and each of them whether acting on behalf of the Company or in their
individual capacities (collectively, the “Releasees”) from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
causes of action, suits, rights, costs, losses, debts and expenses of any nature
whatsoever, known or unknown, suspected or unsuspected, foreseen or unforeseen,
matured or unmatured, against them which any Releasor ever had, now has or at
any time hereafter may have, own or hold by reason of any matter, fact, or cause
whatsoever, including Executive’s employment with the Company and the
termination of such employment, from the beginning of time up to and including
the Effective Date (as defined below) (hereinafter referred to as the “Claims”),
including without limitation: (i) any Claims arising out of or related to any
federal, state and/or local laws relating to employment, including, without
limitation, the Age Discrimination in Employment Act of 1967, Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, the Family and Medical Leave Act, the Civil
Rights Act of 1991, the Equal Pay Act, the Immigration and Reform Control Act,
the Uniform Services Employment and Re-Employment Act, the Rehabilitation Act of
1973, Executive Order 11246, the Sarbanes-Oxley Act, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Worker Adjustment Retraining and
Notification Act, the New York State Human Rights Law, the New York City Human
Rights Law, the New York Executive Law, the New York City Administrative Code,
the New York State Worker Adjustment and Retraining Notification Acts, the New
York Civil Rights Law, the New York Workers’ Compensation Law, and the New York
Labor Law, and any similar New York City, New York State or other state or
federal statute, each as they may be or have been amended from time to time, and
any and all other federal, state or local laws, regulations or constitutions
covering the same or similar subject matters; and (ii) any and all other of the
Claims arising out of or related to any contract, any and all other federal,
state or local constitutions, statutes, rules or regulations, or under any
common law right of any kind whatsoever, or in regard to any personal or
property injury, or under the laws of any country or political subdivision,
including, without limitation, any of the Claims for any kind of tortious
conduct (including but not limited to any claim of defamation or distress),
breach of the Agreement, violation of public policy, promissory or equitable
estoppel, breach of the Company’s policies, rules, regulations, handbooks or
manuals, breach of express or implied contract or covenants of good faith,
wrongful discharge or dismissal, and/or failure to pay in whole or part any
compensation, bonus, incentive compensation, overtime compensation, severance
pay or benefits of any kind whatsoever, including disability and medical
benefits, back pay, front pay or any compensatory, special or consequential
damages, punitive or liquidated damages, attorneys’ fees, costs, disbursements
or expenses, or any other claims of any nature; and all claims under any other
federal, state or local laws relating to employment, except in any case to the
extent such release is prohibited by applicable federal, state and/or local law.

 

 

 

 

(b)       Executive acknowledges that he is aware that he may later discover
facts in addition to or different from those which he now knows or believes to
be true with respect to the subject matter of this General Release, but it is
his intention to fully and finally forever settle and release any and all
matters, disputes, and differences, known or unknown, suspected and unsuspected,
which now exist, may later exist or may previously have existed between the
Releasors and the Releasees or any of them, and that in furtherance of this
intention, Executive’s general release given herein will be and remain in effect
as a full and complete general release notwithstanding discovery or existence of
any such additional or different facts.

 

(c)       Executive represents that neither he nor any other Releasor has filed
or permitted to be filed and will not file against the Releasees, any
arbitration or lawsuit, against any of the Releasees arising out of any matters
set forth in Paragraph 3(a) hereof. If Executive or any Releasor has or should
file an arbitration or lawsuit, Executive agrees to remove, dismiss or take
similar action to eliminate such arbitration or lawsuit or similar action within
five (5) days of signing this General Release.

 

(d)       Nothing in this General Release shall prohibit Executive from filing a
charge with, providing information to or cooperating with any governmental
agency and in connection therewith obtaining a reward or bounty, but Executive
agrees that should any person or entity file or cause to be filed any civil
action, suit, arbitration, or other legal proceeding seeking equitable or
monetary relief concerning any claim released by Executive herein, neither the
Executive nor any Releasor shall seek or accept any such damages or relief from
or as the result of such civil action, suit, arbitration, or other legal
proceeding filed by Executive or any action or proceeding brought by another
person, entity or governmental agency. In addition, nothing in this General
Release or otherwise shall be construed to prohibit Executive from reporting
possible violations of federal or state law or regulations to any governmental
agency or entity or self-regulatory organization, including but not limited to,
the Department of Justice, the Securities and Exchange Commission, Congress and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower or other provisions of any applicable federal or state
law or regulations (it being understood that Executive does not need the prior
authorization of the Company to make any such reports or disclosures or to
notify the Company that Executive has made such reports or disclosures).

 

(e)       This General Release does not release, waive or give up any claim to
the Severance Benefits or for workers’ compensation benefits, indemnification
rights, coverage under the Company’s directors and officers insurance policy,
rights as a stockholder of the Company, rights under any outstanding equity
awards, claims under the Employment Agreement, vested retirement or welfare
benefits Executive may be entitled to under the terms of the Company’s
retirement and welfare benefit plans, as in effect from time to time, or any
right to unemployment compensation that Executive may have.

 

 

 

 

4.       COVENANTS.

 

(a)       Executive hereby confirms and agrees that he remains subject to the
terms of Sections 5.2 (Cooperation), 5.3 (Non-Disclosure of Confidential
Information), 5.4 (Non-Competition), 5.5 (Non-Solicitation of Employees), 5.6
(Non-Solicitation of Clients/Investors), 5.7 (Non-Disparagement) and 5.8
(Remedies) of the Employment Agreement and agrees to abide by their terms and
his duty of loyalty and fiduciary duty to the Company under applicable statutory
or common law.

 

(b)       Executive agrees that he will keep confidential and not disclose the
terms and conditions of this General Release to any person or entity without the
prior written consent of the Company, except to his accountants, attorneys
and/or spouse, provided that they also agree to maintain the confidentiality of
this General Release. Executive will be responsible for any disclosure by them.
Executive further represents that he has not disclosed the terms and conditions
of this General Release to anyone other than his attorneys, accountants and/or
spouse. This paragraph does not prohibit disclosure of this General Release if
required by law, provided Executive has given the Company prompt written notice
of any legal process and cooperated with the Company’s efforts, if any, to seek
a protective order.

 

(c)       Executive represents that he has returned to the Company all property
belonging to the Company and the other Releasees.

 

5.       NO RELIANCE. Executive acknowledges and agrees that he is not relying
on any representations made by the Company or any other Releasee regarding this
General Release or the implication thereof.

 

6.       MISCELLANEOUS PROVISIONS.

 

(a)       This General Release and the Employment Agreement contain the entire
agreement between the Company and Executive and, except as specifically set
forth in this General Release or in the Employment Agreement, supersedes any and
all prior agreements, arrangements, negotiations, discussions or understandings
between the Parties relating to the subject matter hereof. No oral
understanding, statements, promises or inducements contrary to the terms of this
General Release and the Employment Agreement exist. This General Release cannot
be changed or terminated orally. Should any provision of this General Release be
held invalid, illegal or unenforceable, it will be deemed to be modified so that
its purpose can lawfully be effectuated and the balance of this General Release
will be enforceable and remain in full force and effect.

 

(b)       This General Release is not intended, and will not be construed, as an
admission by the Company that it has violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever against Executive.

 

 

 

 

(c)       This General Release will extend to, be binding upon, and inure to the
benefit of the parties and their respective successors, heirs and assigns.

 

(d)       This General Release will be governed by and construed in accordance
with the laws of the State of New York, without regard to any choice of law or
conflict of law, principles, rules or provisions (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

 

(e)       This General Release may be executed in any number of counterparts
each of which when so executed will be deemed to be an original and all of which
when taken together will constitute one and the same agreement.

 

7.       ACKNOWLEDGEMENTS. Executive acknowledges that he: (a) has carefully
read this General Release in its entirety; (b) has had an opportunity to
consider it for at least [twenty-one (21)] [forty-five (45)] days; (c) is hereby
advised by the Company in writing to consult with an attorney of his choosing in
connection with this General Release; (d) fully understands the significance of
all of the terms and conditions of this General Release and has discussed them
with his independent legal counsel, or had a reasonable opportunity to do so;
(e) has had answered to his satisfaction any questions he has asked with regard
to the meaning and significance of any of the provisions of this General
Release; (f) understands that he has seven (7) days in which to revoke this
General Release (as described in Paragraph 8) after signing it and (g) is
signing this General Release voluntarily and of his own free will and agrees to
abide by all the terms and conditions contained herein.

 

8.       ACCEPTANCE. Executive may accept this General Release by signing it and
returning it to [NAME], [COMPANY], [ADDRESS], within [twenty-one (21)]
[forty-five (45)] days of his receipt of the same. After executing this
Agreement, Executive will have seven (7) days (the “Revocation Period”) to
revoke this General Release by indicating his desire to do so in writing
delivered to [NAME] at the address above (or by fax at [FAX NUMBER]) by no later
than 5:00 p.m. EST on the seventh (7th) day after the date he signs this General
Release. The effective date of this General Release will be the eighth (8th) day
after Executive signs this General Release (the “Effective Date”). If the last
day of the Revocation Period falls on a Saturday, Sunday or holiday, the last
day of the Revocation Period will be deemed to be the next business day. In the
event Executive does not accept this General Release as set forth above, or in
the event he revokes this General Release during the Revocation Period, this
General Release, including but not limited to the obligation of the Company to
provide the Severance Benefits, will be deemed automatically null and void.

 

[The remainder of this page intentionally blank]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this General Release and Waiver
Agreement as of the day and year set forth beneath their signatures below.

 

  EXECUTIVE       By:           Name: [__]         Date:  

 

Hospitality Investors Trust, Inc.       By:                     Name:          
Title:           Date:    

 

 

 